The Chancellor.
It is insisted that it has been the practice of the court to-grant such orders as that under consideration, on ex parte application, without notice. If such has been the practice, I am not willing to follow it so far as the amendment of decrees after enrollment is concerned. The application, in this case, was, in fact, for a material amendment of the final decree after enrollment. Such amendment may be made, on the ground that it is an amendment in a matter as to which there could not have been a doubt of the complainant’s right to have it made part of the decree, if it had been asked for when- the decree was entered, and the omission to insert it in *70the decree, as part thereof, arose from inadvertence. Dorsheimer v. Rorback, ante p. 33 ; Sprague v. Jones, 9 Paige 395. But it must be made bn petition and notice.
The order will be vacated.